Citation Nr: 1216089	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for shrapnel scars of the legs.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO which denied an increase in the noncompensable evaluation then assigned for shrapnel scars of the legs.  By rating action in June 2009, the RO assigned an increased rating to 10 percent for the shrapnel scars.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The residuals of shrapnel scars of the legs are manifested by 1/4-inch diameter, hyperpigmented scars on the calves of each leg that are smooth, flat and stable, and are not adherent, tender or painful on the right side but with some tenderness on the left.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for shrapnel scars of the legs are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.118, Part 4, Diagnostic Code 7804 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA three times during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Shrapnel Scars

Initially, it should be noted that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

In this case, the Veteran filed his claim in July 2006, prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, his pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.  

The Veteran contends that he has chronic pain in both legs from his "knees down" and believes that it is due to the service-connected shrapnel scars.  

Concerning the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of his disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The service treatment records (STRs) showed that the Veteran sustained superficial shrapnel wounds to both legs in Vietnam in August 1968.  The wounds were cleaned and dressed, and the Veteran was placed on light duty for three days.  There was no evidence of any muscle, nerve, artery or joint damage and the wounds healed without complications.  He was returned to full duty after one week.  There were no further complaints or treatment for any related problems during service.  Other than a reported history of exertional leg cramps, no pertinent abnormalities were noted on his separation examination in November 1969.  

The Veteran was examined by VA three times during the pendency of this appeal, October 2006 (scar), and July (neurological) and August 2008 (scar).  The clinical and diagnostic findings from those examinations were not significantly different and showed a 1/4-inch circular scar on the medial aspect of the left calf and on the lateral aspect of the right calf.  The scars were hyperpigmented, smooth, flat, stable and normal in texture, and were not tender or painful or adherent to the underlying tissue.  The Veteran had difficulty identifying the scars and denied any pain or tenderness in either scar.  X-ray studies revealed three small metallic fragments in the soft tissues of the left leg and possibly a tiny 2-3 mm density over the distal tibia of the right leg.  The examiners in October 2006 and August 2008 indicated that there was no joint involvement or muscle loss and that range of motion of the lower extremities was not affected.  Both calves measured 14-inches in diameter, and the scars were not disfiguring.  The examiners also indicated that there had been no change in the scars findings from the initial VA examination in May 2003.  

On VA neurological examination in July 2008, the examiner noted that a CT scan in November 2006 revealed degenerative changes of the lumbar spine with degenerative disc disease and facet hypertrophy from L2 through L4 causing spinal stenosis.  On examination, there was some tenderness to palpation over the medial aspect of the upper left calf just below the popliteal fossa, otherwise, muscle tone, sensation, strength, gait and heel/toe walk were normal.  After walking 100 feet, the Veteran complained of throbbing in his left calf.  The diagnoses included retained shrapnel in the soft tissue, stable, and neurogenic claudication secondary to lumbar spinal stenosis.  The examiner opined that the Veteran's tenderness in the upper left calf was most likely caused by the retained fragments, but that his intermittent "throbbing" pain and "tingling" in both calves was most likely due to his spinal stenosis and was not related to the shrapnel injuries.  

The evidentiary record also includes numerous VA medical records showing treatment for various maladies from 2003 to 2009.  Although the records showed that the Veteran was seen for bilateral leg pain on a couple of occasions, the reports do not reflect any complaints, treatment or abnormalities referable to the shrapnel wound scars.  

In this case, the evidence shows that the Veteran sustained superficial shrapnel injuries to both calves during service.  The wounds were cleaned, dressed and healed without complications and the Veteran was returned to full duty after only a few days.  There was no muscle injury or any nerve, artery or joint damage, and the Veteran denied that he had any subsequent problems associated with the shrapnel injuries on the three VA examinations during this appeal.  The medical evidence of record showed that the Veteran's bilateral leg problems, manifested by intermittent "throbbing" and "tingling" in his lower extremities, was of recent onset and have been attributed by VA physicians to his documented spinal stenosis and associated claudication.  As to the scar residuals, other than some tenderness to palpation in the upper left calf on the recent VA neurological examination, the scars are essentially asymptomatic and were barely noticeable on the three examinations.  

The Veteran's shrapnel scars are rated under Diagnostic Code (DC) 7804, which provided for a 10 percent evaluation for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  

Other potentially applicable rating codes include DC 7801 and 7805.  DC 7801 governs the evaluation of scars other than on the head, face, or neck, that are deep or that cause limited motion.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches.  

DC 7805 directs that scars are to be rated on limitation of function of the part affected.  

Based on the findings from the three VA examinations conducted during the pendency of this appeal, the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's shrapnel scars of the legs.  Specifically, the scar on the right calf is asymptomatic.  That is, it is not deep, unstable or painful, is less than six square inches in area, and does not cause any functional impairment.  Except for some reported tenderness noted on the neurological examination in July 2008, the scar of the left calf is essentially, similarly asymptomatic and is not deep, unstable or painful, is less than six square inches in area, and does not cause any demonstrable functional impairment.  

While the Board is sympathetic to the Veteran's bilateral leg problems, his intermittent throbbing pain and tingling is shown as due to his spinal stenosis and claudication and not related to the shrapnel injuries.  

Applying the appropriate diagnostic codes to the facts of this case, the assessment of the Veteran's present impairment from the shrapnel scars of the legs does not show that he has sufficient symptoms so as to a warrant an evaluation in excess of the 10 percent evaluation assigned at any time during the pendency of this appeal, including the one year period prior to receipt of his claim in 2006.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, an increased evaluation for the residuals of shrapnel wounds to the legs is not warranted.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's shrapnel scars of the legs are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provides for increased ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently gainfully employed full time as a short-hauling truck driver.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for shrapnel scars of the legs is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


